     Case: 1:19-cr-00405 Document #: 26 Filed: 06/20/19 Page 1 of 1 PageID #:67

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:19−cr−00405
                                                       Honorable Rebecca R. Pallmeyer
Brian Johnson
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 20, 2019:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: as to Brian Johnson:
Status hearing held on 6/20/2019. Status hearing set for 8/28/2019 at 9:00 AM. In the
interest of justice, and for plea negotiations, order excludable time to start pursuant to
18:3161(h)(7)(A)(B). Mailed notice. (etv, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
